 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDCal-Am Partners d/b/a Amscot CoalandUnitedAPPENDIXMine Workers of America,District25.Cases4-CA-13583-1, 4-CA-13583-2, 4-CA-13583-NOTICE To EMPLOYEES3,4-CA-13583-4,4-CA-13583-5,4-CA-POSTED BY ORDER OF THE13583-6, 4-CA-13583-7, 4-CA-13583-8, andNATIONAL LABOR RELATIONS BOARD4-CA-1366628 August 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 16 August 1984 Administrative Law JudgeJohn H. West issued the attached decision. The Re-spondent filed exceptions and a supporting brief,the Union filed cross-exceptions, and the GeneralCounsel filed a brief in support of the judge's deci-sion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Cal-Am Partners d/b/a Amscot Coal,Hazelton, Pennsylvania, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order as modified.1.Delete "District 25" from paragraph 1(a).2.Substitute "United Mine Workers of America"for "Cal-Am Partner d/b/a Amscot Coal" in para-graph 2(a).3.Substitute the attached notice for that of theadministrative law judge.'The Respondent has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsThe parties stipulated that the United Mine Workers of America, Inter-national Union, not District 25, was the exclusive bargaining representa-tive of the Respondent's employeesWe correct pars I(a) and 2(a) of theOrder and substitute the attached notice for that of the administrative lawjudgeAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to recognize and bargaincollectivelywith United Mine Workers of Amer-ica, as the collective-bargaining representative of.All production maintenance employees of Cal-Am Partners d/b/a Amscot Coal at its prepa-ration plant in Luzerne County, Pennsylvania,1-1/2miles north of Hazelton, Pa. off Route309; excluding all office clericals, professionalemployees, guards and supervisors as definedin the National Labor Relations Act.WE WILL NOT refuse to bargain collectively withthe United Mine Workers of America by refusingto furnish it with information requested by it in itsletter to us of 8 March 1983.WE WILL NOT change hourly rates and imple-ment an incentive cash bonus system without priornotice to the Union and without affording theUnion an opportunity to negotiate and bargain asthe exclusive representative of the above-describedunit with respect to these changes; but this will notaffect any wage increase or any incentive cashbonus system we have already placed into effect orannounced.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, furnish United MineWorkers of America with the information request-ed in its letter of 8 March 1983 and bargain collec-tively with it as the collective-bargaining represent-ative of the employees in the unit described above,with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-281NLRB No. 27 AMSCOT COALployment and,ifan understanding is reached,embody such understanding in a signed agreement.CAL-AM PARTNERSD/B/A AMSCOTCOALMargaret M. McGovern,Esq.,for the General Counsel.Gordon S.Johnson,Esq.,and E.Donald Ladov, Esq.(Baskin & Steingut,P. C.),of Philadelphia,Pennsylva-nia, for the Respondent.Michael H.Holland,Esq.,andA.Randall Vehan, Esq.,for the Charging Party.DECISIONSTATEMENT OF THE CASEJOHNH.WEST,AdministrativeLaw Judge. Oncharges filed in Cases4-CA-13583-1 through 8 betweenMarch 14 andApril 18,1983, and on a charge filed inCase 4-CA-13666 on April 20,1983, all by United MineWorkers of America, District 25 (the Union)against Cal-Am Partners d/b/a Amscot Coal (Respondent),a con-solidated complaintwas issued November 18, 1983,which allegesthatRespondent is a successor to LattimerAssociates,a Joint Venture,and that Respondent violat-ed Section 8(a)(1) and(5) of the Actby failing and refus-ing to recognizethe Union,by failing and refusing toprovide the Union withrequested information relating tothe legal ownership and management of Respondent, andby changing hourly rates and implementing an incentivecash bonus system without prior notice to the Union andwithouthaving affordedthe Unionan opportunity to ne-gotiate and bargain as the exclusive representative of Re-spondent's employees with respect to these changes.'Respondent denies that it has committed any unfair laborpracticeassertingthat itisnot a successor to LattimerAssociates,a Joint Venture; that it has no bargaining ob-ligation tothe Union;and that it has no legal obligationto furnishthe requested information to the Union be-cause the Union does not represent the production andmaintenance employeesemployed byRespondent at itsLattimer plant.A hearing was held onMay 22,1984,atHazelton,Pennsylvania.Briefswere filedin July 1984by the Gen-eral Counsel,the Respondent,and the Charging Party.On theentire record in this proceeding,including myobservation of the witnesses and their demeanor, andafter considering the aforementionedbriefs,Imake thefollowingFINDINGS OF FACTI.JURISDICTIONRespondentisaMassachusetts general partnershipswhichis engaged in anthracite coal wastebank recovery'The complaint was amended at the hearing to include this last allega-tion.G.C Exh 2.2As stipulated,G.C. Exh.3, (1) the partnership is comprised of thefollowing 50-percent partners:Lattimer Associates Ltd. and Russell Min-erals(Pennsylvania)Inc., (2)inor about January 1982 the partnersagreed to form Respondent, (3) from in or about February 1982 until171and processing at its plant in LuzerneCounty,Pennsyl-vania.The complaint alleges,Respondent admits, and Ifind thatat all times material,ithas been engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act,and the Union has been a labor organiza-tion within the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe followingwas stipulated by the parties(G.C. Exh.3):LattimerAssociates,Ltd.was a fifty per-centpartner,together with two partners each holding atwenty-five per-cent interest,in "Lattimer Associ-ates,a Joint Venture"hereinafter referred to asJointVenture. Joint Venturewas engaged in theoperation of an anthracite coal waste bank recoveryand processing plant, herein referred to as the Lat-timer plant,during the period from September, 1978to in or about December,1980, when Joint Ventureceased production.Joint Venture was the Employerin a prior case designated"LattimerAssociatesLimited"and reported at 258 NLRB 1012. JointVenture'sphysicalassets,includingmachinery,equipment and the Lattimer plant,were owned byLattimer Associates, Ltd. The rights to the culmbanks were leased to Lattimer Associates, Ltd. 3The twoother partners in the Joint Venture wereConcad Inc. and Stafford Mining and Processing Corpo-ration.George Jones was hired as general manager ofthe project at its inception.He in turn hired RichardTanner as superintendent in September 1978. By August1979 the Joint Venture had 2 shifts with a total of about11employees.Subsequently a third shift was addedbringing the total number of employees to about 18.Jones testified that difficulties were encountered withthe designof the plantand equipment and in December1979,when the plant was shut down for the winter, anormal procedurein the industry,some employees wereretained to make some changes in the plant to try to in-crease the rate of production.Equipment was added. InMarch 1980,when the weather permitted,operationswere resumed.The following was stipulated by the parties (G.C. Exh.3):Employees of Joint Venture were represented byUnitedMine Workers of America,herein referredto as the Union,pursuant to a Decision and Certifi-cation of Representative issued by the Board onJuly 15,1980,during the period from July, 1980June 21,1982 Respondent informally did business as"Cal-Am Partners,"and (4)from June 21, 1982, and at all times since June 21,1982, Respond-ent has done business,and is doing business,as "Amscot Coal"at the Ha-zelton facility referred to in the complaint as the Lattimer plant.a It was explained at the hearing that culm banks are "banks of wastematerial,almost mountains of waste material,which also include anthra-cite coal, and the purpose of the Joint Venture was to separate the an-thracite coal from the waste." 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthroughDecember 1980, when Joint Ventureceased operations. The unit for which the Unionwas certified was comprised of:All production and maintenance employees of(JointVenture) at its preparation plant in Lu-zerne County, Pennsylvania, 1-1/2 miles north ofHazelton, Pa. off Route 309; excluding all officeclericals, professional employees, guards and su-pervisors as defined in the National Labor Rela-tions Act.As here pertinent, Jones and specified representativesof the Union signed the following agreement (G.C. Exh.19) on October 15, 1980:Thiswill confirm our understanding that Lat-timer Associates, Ltd. will, effective December 1,1980,accept theAnthraciteWage Agreement,dated May 1, 1978 for its employees located at Lat-timer,Hazleton Township, Luzerne County, Penn-sylvania.Jones testified that in the fall of 1980 a problem arosebetween the partners. More specifically, Jones testified:... the whole project had been founded on thebasis of a certain capital requirement, which wasraised. . . by limited partnership. The prospectuscertainly entertained the on-going operation of theplant and self-sufficience of the plant from the prof-its that the plant would generate, an income thatwould be generated from within the plant. This, dueto these problems, did not materialize, which meantthat the operation was being funded from capital,which meant that, in terms of the agreement of theJointVenture, that parties were to have had anequal share to the profits and an equal share in thefunding, and the need for additional capital whichwas, in fact, objected to by the Concad 25 percentownership in the venture, and they refused to injecttheir capital to the extent that the otherremaininggeneralpartner,who was StaffordMining andProcessing Corporation, a 25 percent shareholder,had no option but to continue substenance by theinfusionof cash, to the extent that it was doing sowithout any anticipation that it was going to be re-ceiving any increased share from the potential reve-nues, so it got to the point where it said, "We arenot doing this any longer, by refusal of our partnershere to carry their share, and yet still to requirethat they would have the same participation in thedistribution; I am afraid no more; we absolutelycannot; this is no way that we are prepared to con-tinue the life-sustaining injection of capital."... the plant was not able to produce enough coalto get out of the financial situation . . . once itclosed in '80, it was quite evident that the cofferswere dry, and it was absolutely a question of fur-ther demands of payments were going to have tocome out of further capital infusion, which had al-ready . . . been denied by the partners.Subsequently,on March9, 1981, an involuntarypetitionunder Chapter 11 of the Bankruptcy Code was filed.4The parties stipulated that from approximately Decem-ber 16, 1980, to February 1982, no activity occurred attheLattimer plant. Tanner was the only one in theplant.5InMarch or April 1981 the employees beganasking Tanner when the operation would reopen. He ad-vised them that they would have to wait until he heardsomethingfrom Jones. A couple of the employees askedTanner if they should accept offers of employment else-where, to which he replied:By all means, accept it. If and when we go backto work, and I have the authority to call you, you'llbe given the opportunity and you will make the de-cision.Do you want to come back with me or doyou want to still do what you're doing?After he took office in August 1981, Robert Lynch, anexecutive board member for subdistrict 2 of the Unionlearnedthat the Joint Venture was "in bankruptcy." Sub-sequently,on a numberof occasions (about every 6weeks) he visited Tanner at the plant. In November1981, Tanner told Lynch that there was a major break-through with investors and money for resumption of op-erations would be forthcoming.In the fall of 1981 Stafford Mining & Processing pur-chased theinterestof Concad, Inc. Jones testified thatthe Joint Venture remained an entity solely for the pur-pose of dischargingitsobligationsto its creditors; thatLattimerAssociatesLtd. restructured its partnershipagreementand enteredinto an agreementwith RusselMineralsInc.; that they called themselves Cal-Am atfirst, but when they were advised by their attorneys thattherewas another company with that name they re-named the Company Amscot; that the parent companyof RussellMineral,Inc. is Alexander Russell a Scottishcompany which is the biggest processor of coal wastebanks in the UnitedKingdom;thatAlexander Russell,after examining the Lattimer plant, determined that allthe equipment had to be removed, the plant gutted, andthen reconstructed; and that in January 1982 he, Jones,came to Hazelton and told Tanner what was going tooccur. 6The parties stipulated as follows (G.C. Exh. 3):In or about February, January 1982, Respondentagreed to purchase certain equipment and machin-ery, rights to the culm banks and the Lattimer plant*There were 19 employees laid off in December 1980, G C Exh 11Two were held on until February 14, 1981 Jones testified that the em-ployees were told when they were laid off that he hoped to restart theoperation.He could not recall whether he told them that the Companywas going into bankruptcy The two employees retained for about 2months readied the plant for "mothballing."5 In January 1981 Jones,albeit he continued as general manager, relo-cated to Connecticut6Althoughas general manager heoversaw the reconstruction, Jonesremained a resident of Connecticut Since January 1981, Jones was vicepresident of Lanotex in Connecticut and he received his paychecks fromLanotex which in turn was reimbursed by Amscot for Jones' services,travel, and expensesAt the time, Lanotex was one of the limited part-ners in the partnership known as Lattimer Associates, Ltd It was under-stood that once the plant was in the production phase Jones would termi-nate his service to Amscot AMSCOT COAL173from Lattimer Associates,Ltd. The written agree-ment to purchase was concluded in June,1982. TheLattimer plant,equipment and machinery, andrights to the culm banks purchased from LattimerAssociates,Ltd., had been used by Joint Venture inits operation.'Itwas also stipulated that Tanner was the Superintend-ent of Amscot since approximately January 1,1982, andthat in approximately January 1982 Jones was retainedby Amscot as general manager until Amscot reached itsproduction phase sometime after March 1983.During 1982 Jones was in Hazelton 25 to 30 times andwas in contact with Tanner every day or every otherday. The reconstruction process took over 1 year andJones testified that"[w]e removed 90 percent of theequipment and put in many tons of new steel,structuralsteel to accommodate many tons of equipment."e Themajority of the piping in the plant was ripped out.On the date designated,the following(G.C. Exh. 6)was forwarded to employees of the Joint Venture:THE STAFFORD MINING ANDPROCESSING CORPORATIONFor The Account Of Cal-Am Partners1February 1982Dear Sir:You are hereby advised that negotiations havereached an advanced stage for the resolution of theChapter II status of Lattimer Associates.The resolution as it is presently proceeding willresult in new ownership acquiring a controlling in-terest and a change of name.The new venture willthenbe operating under thename CAL-AMPARTNERSand Lattimer Associates will, there-fore,cease to exist.At the direction of the owners we will be hiringworkers to reconstruct the plant. We will be select-ing certain employees from those previously em-ployed by Lattimer Associates on the basis of theirability to perform the work and we will be advisingthose selected in the near future of the basis of theoffer of employment.All other ex-Lattimer employees are advised thatno committment regarding future employment canbe made as the new employer will be under the di-rection of new owners.Should any offer of employment be decided onyou will be contacted.Yours sincerely,The Stafford Mining and Processing CorporationGeorge R. K. Jones, General Manager7Jones testified that the business of both the Joint Venture andAmscot was extracting coal reserves from culm banks and that the rawmaterials used by Amscot, the culm banks themselves,are the banks thatwere the raw product used by the Joint Venture.8 Tanner testified that about 65 to 70 percent of the equipment used bythe Joint Venture was removed by April 1983.The followingwas stipulated by the parties(G.C. Exh.3):On or about February 5,1982,ameeting washeld at theLattimerplant between Union represent-atives and Respondent's representatives,atwhichmeeting theUnion's right,if any,to represent Re-spondent's employees was discussed.Those presenton behalfof Respondent were Richard Tanner andGeorge Jones.The partiesdisputewhether FredHeim,Representative of the landowner,was alsopresent.Present fortheUnionwereMichaelSemko, Presidentof the Union, Robert Lynch,Union ExecutiveBoard member,and Mark Leon-ard.Lynchtestified,with respect to this meeting, thatJones advised the Union of the Company's intention toresume operations and the fact that it would be recallingfrom the Lattimer Associates seniority list but qualifica-tions would be the primary consideration;that Jones as-sured the Union that"there was no problem with him,or the company, with the United Mine Workers ofAmerica that they had no problem with the United MineWorkers contract";that Jones explained the problemsthey had with bankruptcy but since they had "investorfunds" he planned three phases, namely,disassembly, as-sembly and production; that Jones asked the Union "tobe indulgent with the company,and not to insist,at thistime or before production begins, that the companyaccept the United Mine Workers agreement";that Jones"did state that going into the production phase,that thecompany would notify us, we would have a meeting,and they would accept our contract";and that the unionrepresentatives stated thatthey wererepresentatives ofthe Lattimer employees and that Mark Leonard was thepresident of that Local Union,which represented thoseemployees.Regardingthe February5, 1982 meeting, Jonestestified as follows:Well, the February 5, 1982, meeting was engagedfor the expressed purposes of advising the fact thatthe operation would be resuming, that we did not, itwas stated that during the course of that meeting,thatwe did not recognize the contract nor theUnited Mine Workers as the representatives of theemployees, that we were going to be coming intotown, and we were wanting to provide an economi-cal entity for the shareholders,the future employ-ees, and the community,and that we were simplyhere advising of the fact that we would be re-con-structing the plant in the formation of a new com-pany.In terms of my trying to recollect what theUnion said at that meeting,I have little recollectionof what they said. We were advising them of thestatus of the circumstances, the engagement in, justas I have indicated,what we were setting out to do,and it was a meeting for informing them of that factand to make it known to them by instruction of our 174DECISIONSOF NATIONALLABOR RELATIONS BOARDnew ownersthat theywere not recognizing thecontract or recognizing the Union,and in terms, itwas an obviously backwards and forwards discus-sion,but I cannot recollect the specific issues ofpoints being made by the Union representative.There mighthave been some discussionwith re-spect to [whetherAmscot wouldhire based on theseniority of the Joint Ventureemployees],becausewe were setting out to obtain the services of certainconstruction employees.We had people that wereon lay-off,who hadbeen,who had two years andbetter, and some of them,and several of those cases,much more than two years of experience of havingconstructed the plant inthe firstplace.And it wasobvious that those,regardlessof seniority or anyother standing,would be thefirst choice for us tohire,if they wouldbe available,and two, beingknowledgeable and trainedby ourselveson the spe-cific plant,so we had intended at that time of takingon the most experienced men, and we communicat-ed that,that we would be taking on men, certain in-dividualswho we believe would be ableto fulfillthe requirement of knowledgeable construction em-ployees.Seven days later,February 12,1982, another meetingwas held with the same company and union representa-tives attending,with the possible exceptionof Leonard.With respectto the February 12, 1982 meeting, Lynchtestified:George Jones lead the discussion,and, again, re-viewed the problems the company had with bank-ruptcy and explained the overall mining plans of thecompany, explained in more detail the disassemblyand the assembly that would be required to get theplant going,tried to give us the time frame in-volved,did say that we'd probably be starting outwithin the month of disassemble.Did specificallydescribe the machinery going in and the reasonswhy, that is,in order to be competitive in the area,they would have to go to a larger size coal,-Abruptly,Mike Semko asked George Jones "Didyou call us hear [sic]to negotiate,do you want tonegotiate a contract,"and George Jonessaid, "Notat this time,that we explained that until we get tothe productionof the operation,we will not be inany position financiallyto pay forthe contract, andwe ask for your understanding in this, that when weget into production,we will be better able to payfor your contract,and at that time we can have ameeting,and we will acceptyour contract." And,again,he didstate that we have absolutely no prob-lem at all withthe UnitedMine Worker contract.Some of the thingsthatwere discussed pertainingto the conditions of the employees.The companywould retain the servicesof an electricalsubcon-tractor,Rand Electric,and we were assured byJones that this is only a temporary thing and assoon as theworkisfinished,that these employeeswould leave,that they were specialists and therewas no one of the Lattimer employees who wouldbe recalled who were qualified,in fact,there wasno licensed electrician,so that these people wereelectrical specialists and they would be doing thework,but that no other employees,in any other ca-pacity,would be hired from the street.That eightemployees would be recalled to act as the assem-blers and disassemblers,and one other employeewould be recalled to function as a laborer.A totalof nine employees.9Some of the other things that were discussed atthatmeeting were Blue Cross and Blue Shield-[namely][t]hat they furnished the same plan we have inour contract.George Jones said that.And that,as a matter offact, that he was in touch with Blue Cross/BlueShield,and he was told that a plan would not beeffective-could not be effective until April of 1982,but he advised us of that.That the men would befurnished medical coverage in the area of sicknessand accident at the same level in the United MineWorkers contract,which was$125.00 a week.George Jones stated that.Imight add that we furnished the company, I be-lieveGeorge Jones specifically,but it could havebeen Rich Tanner,with, I believe,two copies ofour contract before that meeting,sometime beforethatmeeting, and the company was utilizing thecontract for its information and for its benefits toour members... because,at that meeting,George Jones statedveryspecificallythat they would be-they wouldtry tostay as close as possible, run a parallel course,to the UnitedMineWorkers contract,and thatthese,in deed,[sic]were someof the benefits thatwe would be offering our men.Mr. Jones requestedthat themen be allowed towork during vacation,and that comesright out ofour contract,too, because it is stipulated in our con-tract thatthe company, if itdesiresto work a vaca-tion period,it is obligated to request of the bargain-ing representativeof The United Mine Workers.Mr. Jones stated that they wanted to completethe disassembly and assembly phase as soon as pos-sible,and they needed all the time possible to dothis, and so,the question that the men be allowed towork during vacation periods, and he did explain-he referred to United Mine Workers contract thatrequires a company to request permission from theUnion, and he referred to that.We were talking9 Jones testified that he did not make employment offers to anyoneother than ex-Lattimer employees in February 1982. AMSCOT COALabout the contract, at that time,and all references,during this part of the discussion,was to TheUnited Mine Workers contract.We talked about the grievance procedures.We asked-President Semko asked Mr.Jones,will you be following the grievance procedure asprescribed-asprovided in the wage agreement,and he said-Mr. Jones said that they will try to do that onlyup to Step 3,because Step 3 involved the Board ofConciliation,and that currently they were not sig-natories to the contract,and there was no point ingoing to Step 3,but that the other two steps in thegrievance procedure would be adhered to.Mr. Jones asked what is the bestform touse [forrecall],and we said according to our agreement, thecontract,the established procedurewould be torecall the men by letterpreferably certifiedletter,and that was agreed to.Mr. Jones stated that they will recall the men inwriting. 10Regardingthe February12, 1982 meeting,Jonestestified:I have a general recollection of the meeting.Itwas subsequent to the original meeting, andquite frankly, I cannot clearly associate points ofdiscussionwith the first meeting or the secondmeeting;they were held one week apart and overtwo years ago, and I can only say that the point ofthemeeting was, by my recollection,was advicethatwe had contracts[United Mine Workers con-tracts]in our possession which we had been re-quested to sign,and that, you know,we were con-tinuing to take the position... .... that we were not signing them and that weheld our position as being,as one of them not beingthe representatives nor the contract being recog-nized.But there is other points of discussion[namely]... .... Blue Cross,Blue Shield;we had already at thattime drawn up a statement of employment whichwe were going to present to each of the employees;they were going to be coming within days of thattime, and we had to have some basis-on which thesepeople could understand what their arrangementswere going to be for employment.10 Lynch's notes of this meeting were received in evidence. (G.C. Exh.13.)Lynch satisfactorily explainedwhy his affidavit to the NationalLabor Relations Board incorrectly indicates that topics discussed on Feb-ruary 12,1982, were discussed on February 5, 1982175Jones went on to testify about the February 12, 1982meeting that"it is conceivable that this question of the$8.50 an hour that we would be paying was a subject ofdiscussion";and that the following topics "could havebeen"discussedwith the Union:Blue Cross benefits,sickness and accident,and foregoing vacations.Also, hetestified that by presenting a contract the Union wantedrecognition and there was no doubt in his mind that waswhat the Union wanted at one of the two February 1982meetings.'1Itwas Jones' testimony that he did not telltheUnion on either February 5 or 12,1982,that theCompany would follow the union grievance procedure;that he did not ask the Union if he could work the em-ployees during the normal summer vacation;and that hedid not ask the Union about the form to use to recall em-ployees.As pertinent,the following(G.C. Exh.7),was hand-delivered by Tanner to employees offered employment:THE STAFFORD MINING ANDPROCESSING CORPORATIONFor Account of Cal-Am Partners16 February 1982DearYou were advised by our letterof February 1,1982 that we would be hiring certain ex-Lattimeremployees to reconstruct the plant.You have been selected as one of the persons wewill be engaging in the near future to work as amemberof theconstruction crew.The exact dateyou are to report will be advisedby phone.The purposeof this letter is to advise what thebasis will be for your employment so that you haveall of the facts before you when you make the deci-sion to accept or reject our offer of employment.For your information we have metwith the offi-cialsof District25 of the UnitedMine Workers(UMW). Atthismeeting we advised theUMW thatas Cal-Am Partners will be a new entity they arenot legally bound to hire any of the ex-Lattimeremployees nor aretheytherefore able to committhe new employees to representationby the UMW.We have, however,advisedthe UMW that wewill be offering employment to certain ex-Lattimeremployees and that at the appropriate date in thefuture we would be prepared to negotiate a contractshould this be the expressed interestof the pre-req-uisite number of employees.The terms of this offer of employment are de-tailed on the attached sheet.Wouldyou please indicate your acceptance or re-jection of this offer by signing the attached accept-ance form and returning it to us either by mail to" Tanner also testified that at one of these two meetings Lynch orSemko made it clear that the Union wanted a contract signed.Also, hetestified that Lynch provided copies of the contract and showed Tannerwhere the Employer should sign. Tanner was not sure whether Jones hadthe contracts in his possession before the February 12, 1982 meeting. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe address on the formor by hand delivery toRichardTanner atthe plant site.Yourssincerely,The StaffordMining and Processing CorporationFor Account of CalAm PartnersGeorge R.K. Jones,General Managers'Tanner testified that he and Jonestook thesenioritylist of the "top 10,12 men" of theJointVenture employ-ees in deciding who would receive the above-describedFebruary 16 letter.One of those who received the letter was LafayetteFichter,who, as determined inLattimer's Associates,258NLRB 1012 (1981),was unlawfully discharged by theJoint Venturebecause of his union activities.Jones testi-fied thathe advised a Board representativethat Amscotwould hireFichter inorder to complywith the BoardOrder of reinstatement and a notice to employees wasposted atthe Lattimerplant concerning the reinstate-ment.The partiesstipulated to the following(G.C. Exh. 3):Since February,1982 and at all times materialherein,Respondent has been engaged in anthracitecoal wastebank recoveryand processingat the Lat-timer plant,selling the same products,goods andmaterialsas Joint Venture.During theperiod fromFebruary,1982 untilMarch 1983, Respondent wasalso engaged in the reconstruction and/or renova-tion of theLattimer plant.During the period from February,1982 throughMarch,1983,Respondent's employees had all beenpreviously employed by Joint Ventureand were inthe employ of Joint Ventureas of December, 1980,when JointVenture ceased operations.As of thedate of hearing, a majorityof Respondent's produc-tion and maintenance employees had been previous-ly employed by Joint Ventureand were so em-ployed as ofDecember, 1980.12 The terms,which were attached,read as follows:Description of Job Being Offered:Construction WorkerRate of Pay: $8.50/HrNormal Work Week:35 hoursOvertime:Time and a half over 7 hours per day or 35 hours perweek.Double time on Sundays&Holidays.Protective Clothing Allowance: $100.00 payable in quarterly in-stallations of $25.00Sickness & Accident Benefits:Coverage equal to that detailed inthe UMW 1981 wage agreement.Hospitalization&Medical-Surgical Coverage:Coverage equal tothat in the UMW 1981 wage agreement.Life & Accidental Death Benefits:Coverage equal to that detailedin the UMW 1981 wage agreement.Holidays:Ten holiday will be included in this agreement.Vacation:There will be no vacations granted during 1982. How-ever,a pro-rata payment of$500.00 vacation pay will be made June1, 1982 based on the period worked up to May 31,1982. The periodworked will be taken as a percentage of a full years employment andthat percentage of $500.00 will be paid.The Union was not a designated carbon copy recipient.Lynch testifiedthat he did not receive a copy of this letter when it was handed out.Leonard advised Lynch in late February or March 1982 that employeeshad received recall letters. But Lynch did not see a copy until April1982. The Union did not write Amscot regarding the February 16, 1982letter.Lynch testifiedand sponsored documentation (G.C.Exhs.14 and 15),showing that between February 1982and March 1983 all theemployeesatAmscot paid theirunion dues. 13On the datedesignated,Tanner forwarded the follow-ing (G.C. Exh. 8):United Mine WorkersCal-Am Partnersof AmericaP.O. Box 141District #25Milnesville 1823930 North Laurel StHazleton Pa 18201Dear Mr. Leonard:Dated: 3-17-82.[T]hisis to inform you and Local#2459, thatMr. Lawrence Maselkevich,was re-called back towork on 2-22-82.Mr. Lawrence Maselkevich noti-fied us that he needed to give his Employer at thattime one weeks notice,therefore instead of resum-ing work on 2-22-82 he would be able to do so on3-1-82In this case we feel that Mr.Maselkevich will belisted as having started on2-22-82so that we canrecord the date of hire for the purpose of his senior-ity.If you might have any questions please feel freeto contact Richard Tanner at 455-4391 plant site.Sincerely Yours,Plant SuperintendentWhen askedwhy he wrotethe letter, Tanner respond-ed:Iwrote this letter to Maselkevich because when Icalled him to return to work, he indicated to methat he could not at the present time,he was work-ing for a local employer and in all fairness to hispresent employer,he would have to give him oneweek'snotice.Iwrote this letter to Mr.Leonardand a copy sent to Larry Maselkevich.Iwanted toshow them in my own simple way, I didn't knowhow else to do it,thatwe wanted to be fair. Iwanted to be fair with Larry and the UMW, if, inthe event,that the UMW would be the bargainingagent for my employees,Iwould have showedthem that we wanted to be fair.The following was stipulated by the parties:On or about May 7,1982,at the request of Rich-ard Tanner, a meeting was held at the Lattimerplant to discuss a disciplinary problem onthe job.Present at the meeting were Richard Tanner,Robert Lynch, and Lafayette Fichter.Regardingthismeeting,Lynch testifiedas follows:'3Respondent's renewedobjectionto these exhibits, alongwith G.C.Exh. 16, is overruled. AMSCOT COALIreceived a telephone call . . . [f]rom Mr.Tanner,and he described to me a disciplinary prob-lem that he was having with Mark Leonard, andasked if I wouldn'tcome over to the job site tomeet with him and Lafayette Fichter,who was thenpresident of Local 2459,concerning Mark Leonard.That was in the afternoon,and I went right over tothe job,and there to greet me was Mr. Tanner andMr. Fichter.And Mr.Tanner explained to me thatMark Leonard was disputing many of the instruc-tions given him,his behavior was belligerent to himand other employees,and that he was concernedthat Leonard's violatel [sic]behavior would get tobe a serious problem onthe job,and he wanted toformulate a proper response to ... .He asked me if I had any ideas on. . . .MarkLeonard,that he was considering firing him, butthat he wasn'tsure that the punishment fit thecrime,and what, in my experience,would be amethod that might work in the best interest of MarkLeonard and the company in rehabilitating MarkLeonard.And I explained that on our signatoryproperties,we have a step-wise disciplinary proce-dure,which works well for labor and management,and I told him,toldMr.Tanner that this would in-volve first issuing an informal,verbal admonition tobring to the employee's attention that we got prob-lems. The second,if itwas necessary,the second in-stance would be a formal,verbal admonition with awarning that should his objectionable behavior con-tinue,itwill be answered with a letter advising theemployee that disciplinary action would be takenagainst him.Further,should the employee fail to re-habilitate himself,the letter would be issued and thepunishment meted out in writing.This could be aone day suspension,or two or three-day or what-ever it might be,leading up to, again, if rehabilita-tion does not occur,to a letter advising discharge.Itwould be an advice that should your behaviorcontinue,you will be suspended, subject to dis-charge,and then finally,the letter of dischargeitself, intent to discharge.And Mr.Tanner's re-sponse to that was it's a good idea;we'll try it; we'lldo it,and we all agreed there that since,Tanner,and Fichter, and Lynch agreed that since Leonardwas so difficult to reach by telephone or otherways, that Fichter and I would try to contact himand tell him that he's got a problem, and we spoketo Mr.Tanner about it and ... .... we wanted to tell Mary to cut it out,cut it outor this is what is in store for you, and the agree-ment was that we would tell Mark,at that time,when we reached him, that a step-wise disciplinaryprocedure was henceforth in force in the company,and it would be operable on him.Subsequently Tanner toldLynchthat he, Tanner, toldLeonard that if he did not start to get along better he,Tanner,would be forced to issue a letter warning Leon-ard that disciplinary action would be taken against him.177Jonestestifiedwith respectto thisincident that he was"on the road"when it occurred;that later Tanner con-tacted him and he came from Connecticut to Hazeltonon Monday May 10,1982;that he met with the employ-ees Tuesday May 11, 1982;and that he met with Leon-ard and told him not to do it again.Regarding the incident,Tanner testified that he had adisciplinary problem withLeonard onMay 7;that heasked Fichterwho witnessed what happened and whoTanner "knewat the time was a spokesperson for therestof thegroup"to stay at the plant at the end of theshift;that he attempted to contact Jones in Connecticutbut wastold that Joneswas out on business;that he thencalled Lynchbecause he was the only man who Tannerknew who would haveany understanding of the behav-ior and abusive language ofLeonard; that when Lynchmentioned verbal warnings,he told Lynchthat he wasnot in a position to make any judgments or evaluationsabout howto discipline an employee; that Lynch said hewould talk to Leonard but Tannerdid not askLynch totalk toLeonard; that hedid not make any recommenda-tion to Jones regardingwhat todo with Leonard; andthat he did notremembertelling Lynchand Fichter thathe, Tanner,wantedto fire Leonard.Lynch testified that throughout1982 and once ortwice in the first 2 months of 1983 he wouldenter theLattimerplant and,after speaking to Tanner, wouldspeak to the employees.On one occasion in the fall of1982, Lynch told Tanner he had to talk to theinvolvedemployeesbriefly.Tanner said Lynch could. Lynchcalled the mentogetherand spokewiththem aboutunion business.Jones testifiedthathe could not refutethat duringone of his visitsto the involvedplant he sawLynch on theRespondent's premises; and that he nevertold Lynchduring 1982thathe was not welcome at theLattimer plant.When Leonardwas terminated on November 4, 1982,Lynch called Tannerand requested a meeting.Tannerindicated that he would haveto speak to his superiors.Later Tanner called Lynch andtold him thathe, Tanner,could not meet because theCompany didnot recognizethe Unionas the bargaining agent for the involved em-ployees.Lynch then forwardedthe following letter(G.C. Exh.17):DISTRICT No. 25. UNITED MINE WORKERS OFAMERICA30 N. Laurel StreetHazleton,PA 18201AmScot Ltd.Route 309 NorthHazleton, Pa. 18201Gentlemen:November 17, 1982As you havebeen aware,Mark Leonard has re-quested assistance from us concerning his dismissalfrom your employ. Accordingto him he was notgiven any reason for his discharge,nor is the specif-ic cause or causes known to him at this writing. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat we may effectively understand your posi-tion as againstLeonard's, we ask you to kindly fur-nish us with a summary statement of the cause forhis discharge.Thanking you for yourcooperation, I amTruly yours,Robert Lynch,MemberDistrict Executive BoardWhen asked if he responded to Tanner's state-ment that the Employer did not recognize theUnion, Lynch responded, "[N]o there was no pointin gettinginto a discussion over it; I had to respecttheir position." Lynch testified that this was thefirst time he found out that the Respondent did notrecognizethe Union as thebargaining representa-tive for the employees; and that there was noreason,up until the firing of Mark Leonard, for theUnion to believe that the Company, when they en-tered the production phase, would not sign a con-tract with the Union. Up to the Leonard discharge,Lynch, according to his testimony, behaved andfunctioned as if he was recognized fully as the rep-resentative, the bargaining representative of thoseemployees.On the date designated, Jones forwarded the followingletter (G.C. Exh. 18) to Lynch:AMSCOT COALP.O. Box 141,Milnesville,Pa. 18239November, 30 1982UnitedMineWorkers of AmericaDistrict No. 2530 Laurel St.Hazleton,Pa. 18201Attn: Mr. Robert LynchGentlemen:We refer to your letter of Nov. 17, 1982 in whichyou request a statement regarding the reason for thedischarge of Mr. Mark Leonard.Enclosed is a copy of the letter dated Nov. 15sent to Mr. Leonard for which we have a return re-ceipt dated Nov. 22. You are further advised that acopy of this was given to Mr. Lafayette Fichter onthe 15th.We wish to make it quite clear that furnishing acopy of this letter to Mr. Fichter and responding toyour request to furnish a copy to your office is innoway to be construed as recognition byAMSCOT COAL of the UnitedMineWorkers asthe representatives of the employees of that compa-ny.We believe you will find the letter self explanato-ry.Yours Sincerely,G.R.K. JonesGeneralManager14Jones was phased out as general manager of Respond-ent as the production phase began in March 1983. Jonestestified that at the time of the hearing herein two part-ners in the new company acted as technical and adminis-trativecounsel under the title of general manager.Tanner remained.The Union's legal departmentforwarded the following(G.C. Exh. 1(k)) on March 8, 1983:Cal-Am PartnersP.O. Box 141Milnsville, Pennsylvania 18239Dear Sir:It is the United Mine Workers of America's(hereafter the "UMWA")positionthatCal-AmPartners (hereafter "Cal-Am") is a successor toand/or an alter-ego with Latimer Associates forpurposes of bargaining rights regarding the employ-ees at the preparation plant formerly operated byLatimer Associates. As such, the UMWA submitsthatwe continue to enjoy exclusive collective bar-gaining rightsfor these employees. Our position re-garding successorship is based upon the fact thatyou have hired a majority of former Latimer em-ployees,as wellas supervisors.Regardingthe alter-ego issue,we have obtained some evidence thatthere are further connections between Cal-Am andLatimer Associates. Therefore, in order to deter-mine whether or not Cal-Am is an alter-ego withLatimer or with other companies involved in theoperation of this facility,includingCal-Am Partnersand StaffordMining andProcessing Corporation,we make the following information request. We arealsomakingthis request in order to determine theextent of Cal-Am's bargainingobligations with theUMWA.The four-page letter contains 20 numbered inquiries (No.2 is actually a statement) dealing with matters relatinggenerally to the ownership, supervision, equipment, andoperation and services of Cal-Am Partners and named"affiliated companies" and ends with:The UnitedMineWorkers would like to remindyou that prior to making any further unilateralchanges in conditions of employment for this facili-ty,you should contact either UMWA District 25PresidentMike Semko, or Walter Kraska, UMWAInternational Executive Board Member for District25, so that the UMWA may exercise its right tobargain over any such changes.1514 The two-page November 15, 1982 letter which was enclosed detailsthe reasons for the discharge Lynch testified that the Respondent did notfollow the progressive discipline system suggested to Tanner on May 7,1982 with respect to Leonard15 Similar letters were also forwarded by the Union on March 8, 1983,toAmscot Coal Company (G C Exh 1(i)), and to Cal-Am Partners(G C Exh 1(m)) and Stafford Mining & Processing Corporation (G CExh 1(o)) at a Stafford Springs, Connecticut address AMSCOT COALItwas stipulatedthatRespondent did not formally replyto this demand by the Union.Also, it was stipulated thatthe sole customer or client of Lattimer Associates JointVenturewas ForestonCoal Sales Co.,Inc.,a coalbroker,and it is the sole client and customerof Amscot.The following letter was sent to the involved employ-ees onMay 3, 1983, by AshStull of Amscot:I am writing to personally thank you for all ofyour hardwork and cooperation during the reha-bilitation of our plant facilities.I also want to sharewith you our plans for going into production and toexplain the details of the production wage rates andincentive system whichI previouslymentioned.After a two week trial period,we hope to beginto produce coal. Once actual production begins,Amscot employees will be paid according to thefollowing schedule:Leadman$9.50/hr.Machine Operators$9.25/hr.Plant Operators$9.00/hr.Laborers$8.50/hr.In addition to these increases in hourly wagerates,we will also be implementing an incentivesystem which rewardseach of ouremployees witha significant cash bonus based upon the number oftons of coal that we produce and sell each monthaccording to the following scale:1,000 to 3,000 tons$ .50/ton3,001 to 6,000 tons$ .75/tonMore than 6,000 tons$ 1.00/tonThe bonusmoney *illbe placed in a pool and di-vided equally among all employees in the monthfollowing sale of the coal. For example, if weproduce and sell 7,000 tons of coal in June andthere are 10 employees working at the plant, in ad-dition to regular wages,$7,000 will beplaced in thebonus pool and divided equally among the 10 activeemployees.That wouldmean a $700 bonus for eachemployee payable in the monthof July.As you cansee, if we all continuetowork to-gether as a team,the incentive system can have asignificant impact on our future. Once we get intoproduction,we projectthatwe will produce andsellbetween 80,000 and 100,000 tons of coal peryear.In addition to the wage and incentive system, wewill continueall of your otherexisting benefits. Foryourinformation,we are in the process of evaluat-ing a number of pension plans and we hope to beimplementing a new pension plan in the near future.We will provide you with moredetails of the pen-sion plan asthey becomeavailable.I am planning to be in Hazleton later this weektomeet with you and answer any questions youmay have.The following (G.C. Exh. 21) was entered on the daydesignated:IN THE UNITED STATES BANKRUPTCY COURTFOR THE MIDDLE DISTRICT OF PENNSYLVANIAIn Re:Lattimer Venture,BK. NO.5-81-00170DebtorORDER179Upon Application of the above Debtor prayingfor leave to withraw the Petition filed under Chap-ter 11 of the Bankruptcy Code and after Notice andHearing and no objections having been filed it is,ORDERED that the above Debtor be and bythisOrder is authorized to withraw its Petitionheretofore filed in this proceeding under Chapter 11and the Debtor by this Order is released from all ju-risdiction of this Court with full right of the Debtorto conduct its affairs as though a proceeding underthe Bankruptcy Code had never been initiated.Dated at Wilkes-Barre this21stday ofMay,1982.B. ContentionsThe General Counsel and the Union contend that Re-spondent is a successor employer to the Joint Venture.16The General Counsel,pages 13-15 of the brief, pointsout that[I]nN.L.R.B. v. Burns International Security ServicesInc.,406 U.S. 272 (1972)the SupremeCourt heldthat where a new entity takes over the business op-erations of a prior employer and elects to employ asa majority of its workforce persons formerly em-ployed by the predecessor,the new employer is asuccessor and as such must recognize and bargainwith the collective bargaining representative of thepredecessor'semployees.InBurns,the SupremeCourt affirmed the Board's view that such an em-ployer,having hired a majority of the predecessor'semployees,"was therefore [under] a duty to bar-gain,which arose when it selected as its workforcethe employees of the previous employer to performthe same tasks at the same place they had worked inthe past." [Footnote omitted.]Id,278.The Courtdeclined to hold that the successor is bound by anexisting collective bargaining agreement,but added:Although a successor employer is ordinarily freeto set initial terms on which it will hire the em-ployees of a predecessor,there will be instancesinwhich it is perfectly clear that the new em-ployer plans to retain all of the employees in theunit and in which it will be appropriate to havehim initially consult with the employees'bargain-ing representative before he fixes terms.Id, 294-95.16 In thealternative, the Union contends that Respondent constitutesan alter ego, single employer, and/or joint employer with the predecessorLattimer Associates, Ltd. 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDVarious Board cases have further delineated thecriteria to be analyzed in deciding successor cases,generally holding that the test to be applied iswhether there is "substantial continuity"in the em-ploying enterprise.The Board has recognized thefollowing factors in analyzing these cases:The traditionalcriteriaforthistestincludewhether there has been substantial continuity inthe following:(1) business operations;(2) plant;(3)work force;(4) jobs and working conditions;(5) supervisors;(6)machinery,equipment, andmethods of production;and (7) product or serv-ice.AircraftMagnesium,a Divisionof Grico Corpo-ration,265NLRB1344, 1345 (1982) and casescited therein;cf.ValueWarehouseFoods, Inc., 270NLRB No. 56, ALJD, p. 7 (1984);Jeffries Litho-graph Company,a Subsidiaryof the TicorPrintingGroup,Inc.,265 NLRB1499, 1503(1982).The Board has also considered continuity of cus-tomers as a factor in successorship cases.AircraftMagnesium,supra,344 fn.7.No one factor is con-trolling, as the Board examinesthe totality of thecircumstances.Id;JeffriesLithographCompany,supra.In the instant case, Respondentclearly undertook toproduce the same product for the same market, uti-lizing the same workforce as its predecessor. Re-spondent is engaged in the very same business as itspredecessor, Lattimer:the reclamation of coal fromwaste banks. Respondent employs the same supervi-sory staff and hired a production and maintenanceforce comprised exclusively of former Lattimer em-ployees. Respondent's product is the identical prod-uct producedby Lattimerand is soldthrough thesame broker Lattimer utilized.The employeesfollow the same production process as was utilizedby Lattimer:that is,a magnatite washsystem whichseparates coal fromrock,but on a larger scale andwith the addition of newer equipment.Respondentacquired all of Lattimer's assets,includingthe phys-icalplant, equipment,and the leasing and miningrights to the culm banksused by Lattimer. Therecord reflects that Respondent made time-consum-ing renovations and installed newer equipment inorder to increase the output of the plant.The firstemployeeshired byRespondent assisted in thephysical renovationof the plant-i.e., the pre-pro-duction stages.The firstemployeeshired by Lat-timer also assisted in the preparationof the plant forproduction,and continued their employment afterthe plant reached the production phase,and severalof the same individuals became Respondent'sfirsthires.Respondent'splant produces the same sizecoal as did Lattimerbut,hopefully,in increasedquantity.No additional employees or supervisorsother than those previouslyemployed by Lattimerwere apparently required to operatethe renovatedplant.1 °The absence of any change in the supervi-sory staff and the employee complement suggeststhat the only readily recognizabledifference be-tween the day to day Lattimer operation and that ofRespondent was the addition of new equipment, fi-nanced by the new partner.The record is silent asto exactly how, if at all,the operation of the newequipment differed from that of the old.10Although Respondent did not hire employees other thanthose previously employed by Lattimer,not all ex-Lattimer em-ployees were hired by Respondent(GC X 11, 12).Regarding the hiatus issue(G.C. atBr. 20)argues that:Since Respondent'switnesses confirm that, in thenormal course of business,the plant would beclosed each year from December to February orMarch,the significant period of inactivity begins inFebruary or March of 1981 when the employeeswere not recalled by Lattimer and ends in Decem-ber of 1981,when the plant would have shut downbecause of the weather-a total period of nine ortenmonths,or one season in a seasonal industry.The effectiveperiod of hiatus is therefore reducedfrom fourteen calendar months to . . . . [nine] orten production months.AircraftMagnesium,supra at 1346 is cited for the follow-ing language:It is well settled that a hiatus is only material in de-termining successorship statuswhere there havebeen other substantial changes in operations (foot-note omitted).Further,the significance of a hiatusto successorships status is its effect on the employ-ees' expectations of rehire. [Footnote omitted.]The General Counsel goes on to contend (Br. 21-23)that:As the Lattimer employees were never advised,untilRespondent began hiring, that Lattimer wasclosing permanently,the issue of 'rehire' neverarose as such.Jones,inhis capacity as GeneralManager for Lattimer,never told the Lattimer em-ployees in December,1980 that the seasonal lay-offwas any different from prior lay-offs due to weath-er, or that a bankruptcy was looming.When Respondent formed its partnership, it re-tained Jones and Tanner as its agents and hiredhourly employees exclusively from the ranks of ex-Lattimer employees.InFebruary,1982,Lattimeremployees were advised for the first time that anew employing entity had been formed,and thatLattimer no longer existed(GCX 6).Respondent si-multaneously informed employees that it would behiring a number of ex-Lattimer employees.This case is therefore distinguishable, particularlybecause of the seasonal nature of the operation,from the more typical plant closing case where theEmployer abruptly interrupts production and tellsemployees that he is closing,selling,or going bank-rupt.For this reason,the hiatus issue must be con-sidered in the unusual context presented by the factsof this case.While any prolonged period of lay-off AMSCOT COALsurely has an effect on the laid off employees'confi-dence in being recalled,itwould be a distortion totreat the hiatus in this case on the same terms as anyother factory shut down where the employeesknow that the Employer will not reopen.Respondent asked for the Union'spatience andpromised that a contract would be signed when theplantwent into production.By this representation,Respondent induced the Union to"wait and see"regarding a contract,and the Union,in reliance onJones' promise,declined to force the issue by filingcharges.Respondent then dealt with the Union in amanner consistentwiththemutual understandingthat,while recognition would not be formalized atthis stage,the Unionand Respondentwould worktogether until the new partnership began producingincome.There is no evidence on the record to suggestemployee dissatisfactionwith the Union. On thecontrary,the record reflects that a majority of Re-spondent'semployees have,on a voluntary basis,continued to pay Union dues since their employ-ment with Respondent(GCX 14,15, 16).With respect to the information the Union requested initsMarch 8, 1983 letter,theGeneral Counsel contendsthat it is necessary for and relevant to the Union's per-formance of its function as the exclusive representativeof the unit.And regarding the above-describedMay 3,1983 changes in wages and other terms and conditions ofemployment,theGeneral Counsel argues that notwith-standing the Union'sMarch 8,1983 reminder,Respond-ent,without notice to the Union and without giving it anopportunity to bargain,unilaterally announced and there-after put into effect the changes and thereby violated theAct.The Union contends that regardless of the hiatus, Re-spondent effectively recognized and dealt with the Unionas the exclusive bargaining representative as early asFebruary 5, 1982,or at leastby February 12, 1982. Oneof the illustrations submitted in support of this contentionis asfollows:For instance,Jones acknowledged that the Re-spondent reinstatedLafayette Fichter "in order tocomply withthe Board's order of reinstatement"thatwas issued in the previous case.(Tr. 164, line22).The standard order in thatcase included thedictatethat theRespondent in that case,LattimerAssociates,Ltd. (a fifty percent owner of thepresent Respondentpartnership),and itssuccessorsand assigns,should reinstateFichter. Thus, by rein-stating Fichter,the Respondent has acknowledgedthat it isa successorto the predecessor company.''[Emphasis in original.]In concluding its argumenton brief, the Unioncontends17The Union requests that official notice be taken of the previouscase,Lattimer Associates Ltd,supra, and the fact that the testimony ofJones and Tanner therein was not credited.181that the Respondent inherited and/or acknowledgedthe bargaining obligation that the predecessor hadto the UMWA by effectively recognizing and deal-ing with theUMWAover disciplinary proceduresregardingLeonardseveral monthsprior tohis dis-charge;by agreeing to institute a progressive disci-plinary procedure for Leonard-which Respondentthen unilaterally changed in November 1982; bydealing with the union on matters regarding work-ing through. . .the vacation period;by utilizingthepredecessor'sseniority lists;by recognizingFichter,the local president,as the`spokesman forthe rest of the group';by calling Lynch in to assistin dealing with the disciplinary problem; and bypromising to execute the standard AnthraciteAgreement once production commenced.Thus, theRespondent,regardless of any hiatus,acknowledgeditsbargaining obligationto the UMWA.Respond-ent, however,has failed to fulfill that obligation.Respondent,on brief,contends that notwithstandingthose factors which may favor successorship,Amscot isnot obligated to bargain with the representative of JointVenture's employees because:1.The Joint Ventureceased operations and filedfor bankruptcy;2.A 26-month hiatus in operations followed JointVenture's shutdown before Amscot began produc-tion;3.No valid demand for representation was madeby the Joint Venture's employee representative untilone year after Amscot began operations;4.A different company, Russell Minerals, has a50% interest in Amscot Coal, and Amscot Coalthereby has significantly more and different humanand capital resources than Joint Venture; and5.Amscot Coal gutted Joint Venture's produc-tion facility,installed new equipment,and alteredthe methods of production.Such countervailing factors destroy the continu-ing of the employing industry,making it reasonableto assumethat the employee's desires concerningunionizationhave likely changed, and thereby re-lievingAmscotCoal of any duty tobargain withthe Joint Venture's employee representative.C. AnalysisAs pointedout inMondoviFoods Corp.,235NLRB1080 (1978):In cases involving the successorship issue, theBoard'skeyconsiderationis"whetheritmay rea-sonablybe assumed that as a result of transitionalchanges,the employees'desires concerning union-ization [have] likelychanged." [Footnote omitted.]The Boardconsiders,as noted above,a number of fac-tors in determiningwhether thereis a substantial conti-nuity in the employingenterprise.It is undisputed thatallRespondent's employeesworked forthe predecessor;that thesupervisorsemployed byRespondent are the 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame aswere employed by its predecessor; that 50 per-cent of Respondent is owned by a partner in the prede-cessor;that Respondent is also engaged in coal recoveryoperations, produces a similar product, and sells to thesame customer as its predecessor;and thatRespondentutilizes the same plant as its predecessor. One factor fa-voring Respondent's position is the onewhichspeaks tomachinery and equipment.18 Another factor which asser-tedly favors Respondent is that there was a hiatus. How-ever, here, as pointed out by the General Counsel, oper-ations at the plant were, in effect, discontinued only 9 or10months because of normal seasonal closedowns andbecause work at the plant resumed in February 1982.During the closedown, while it was in Chapter 11, Re-spondent's predecessor made attempts to locate addition-al financing. The situation here is not like the situation inone of the cases cited by Respondent,Radiant Fashions,Inc.,202 NLRB 938 (1973). There there was absolutelyno basis whatever for any expectation on the part of em-ployees that their employment would ever be resumed atthe involved plant, which is not the case herein. Eventhen the Board held that a lengthy hiatus is not itselfcontrolling,but rather is a significant factor.Here,during 1981 Tanner held out the expectation to employ-ees of a possible recall. Other factors, i.e., significant al-terations of the method of production, type of marketsupplied, products produced, and the purchase of onlyone segment of the assets of the predecessor,distinguishRadiant Fashions,supra. Similarly, another case cited byRespondent,Gladding Corp.,192 NLRB 200 (1971), canbe distinguished for there, unlike here, the second em-ployer substantially changed the operation and the com-position of the work force was substantially changed.Also, there suppliers and customers were changed. Fur-thermore, inGladding Corp.,supra, the Board found thatthe first employer afterinitiatingbankruptcy proceedingseffectively lost control over its own existence, which isnot the case here.Here,Respondent,after a one-season hiatus,resumedthe involved operations at the same location. Althoughthe Joint Venture did not engage in disassemble it didinitially engage in assembly and in view of the fact thatthe disassembly here was tied in to assembly, it wouldnot materially alter the work done by the involved em-ployees. As noted above, much of the equipment was re-placed. But the general function of the new equipmentapparently was the same, namely, extracting coal fromwaste banks.Moreover the fact that Respondent re-placed certain equipment does not undermine a findingthat the employees' desires concerning union representa-tion have remained unchanged. They continued, as notedabove, to pay union dues.Accordingly it is concluded that the Respondent is asuccessor to the Joint Venture.As noted above, Respondent on brief, argues that novalid demand for representation was made by the Unionuntil 1 year after Amscot began operations. The GeneralisAlthough Respondent argues that the methods of production werealtered, it neither presented evidence demonstrating the full extent ofsuch modifications nor did it demonstrate that such modifications maten-ally altered the method of production or substantially altered the basicnature of the operationCounsel, however, citingNLRB v. Burns Security Serv-ices,supra, contends that when there is a successorshipissue and the Employer has expressly acknowledged itsintention to exclusively employ the previous employer'swork force, a demand which follows that declaration ofintentions, but predates the first day of employment, isvalid and may bind the Employer. Here there was ademand for recognition on February 12, 1982. It was avalid demand. As testified to by Lynch the Union wasinduced by Jones to temporarily forgo obtaining a signedcontract until Respondent began its production phase. Initsdirect dealings with the Union, Respondent treatedthe Union as the bargaining representative of employeesin the involved unit up until November 1982. Jones' tes-timony regarding the February 1982 meetings, to theextent it conflicts with Lynch's testimony, is not cred-ited. Jones did not impress me as being a credible wit-ness;he equivocated and sought refuge in his failure torecall.His testimony was not convincing and it was notrendered with sincerity.' a On the other hand, Lynch im-pressed me as being a credible witness.Lynch's testimo-ny was detailed, consistent, and altogether convincing.After Respondent indicated to the Union in November1982 that Amscot did not recognize the Union, a writtendemand for recognition was made by the Union onMarch 8, 1983. Respondent did not reply to the demand.As pointed out by the General Counsel, in March 1983Respondent was ready to begin production, the supervi-sorswere the same and the work force was still com-prised exclusively of former Joint Venture employees,the production process was-albeit expanded in capac-ity-the same as the Joint Venture, and the product andthe product market remained unchanged. Respondenthad an obligation to bargain with the Union on and sinceMarch 8, 1983. By failing and refusing to recognize andbargain on that date Respondent violated Section 8(a)(5)and (1) of the Act.The Union's March 8, 1983 letter, as noted above, alsorequests certain information. The information was notsupplied.All the information sought is relevant to theUnion's collective-bargaining rights and Respondent's re-fusal to provide it violated Section 8(a)(5) and (1) of theAct because Respondent was the successor of the JointVenture.Leland Stanford Junior University,262 NLRB136 (1982), compareLeonard B. Herbert, Jr.,259 NLRB881 (1981).As noted above, the Union's March 8, 1983 letter toRespondent reminded it that it should notify the Unionand give the Union an opportunity to bargain over anyfurther unilateral changes in conditions of employment ofthe involved employees. Nonetheless, Respondent, with-out contacting the Union, unilaterally announced and im-plemented new wage rates and a cash bonus incentivesystem. In doing so it violated Section 8(a)(1) and (5) ofthe Act.Williamsburg Steel Products Co.,126 NLRB 28819Tanner also did not impress me as being a credible witnessWhenasked about telling Lynch and Fichter that he, Tanner, wanted to fireLeonard, Tanner did not testify that he did not make sucha statementespecially in view of his assertion that he did not have such authority,but rather Tanner testified he did not remembermaking such a statement AMSCOT COAL(1960), enfd.sub nom.NLRB v.BenneKatz,369 U.S. 736(1962).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.The Unionis,and has been at all times material, alabor organization,within themeaning of Section 2(5) ofthe Act.3.The following describedunit of Respondent's em-ployees is an appropriate one for collective-bargainingpurposes:Allproductionandmaintenance employees ofAmscotCoal at its preparation plant in LuzemeCountyPennsylvania,1-1/2miles north of Hazel-ton, Pa.off Route309; excludingall officeclericals,professional employees,guards and supervisors asdefinedin the NationalLaborRelations Act.4.At all timessince 1980, the Union, by virtue of Sec-tion 9(a) of the Act,has been,and is, the exclusive repre-sentative of the employees in the unitdescribed above.5.Respondent is a successorof the JointVenture andas of Februaryand March 1982 has employed employeesin the above-describedunit to operate its above-de-scribed plant.6.On March8, 1983, the Unionmade a valid demandfor recognition and bargaining,which demand Respond-ent refused, and continues to refuse.7.By failing and refusing on and after March 8, 1983,to recognize and bargainwith the Unionas the repre-sentative of the employees in the unit described above,Respondent violated Section 8(a)(5) and(1) of the Act.8.By failing and refusing to providethe Union withthe requestedinformation relating to the legal ownershipand management of Respondent requested in the Union'sMarch 8, 1983letter,Respondent violated Section 8(a)(5)and (1) of the Act.9.By takingthe above-describedunilateral action inMay 1983 without priornoticeto the Union and withouthaving afforded the Union an opportunityto negotiateand bargain with the exclusive representative of Re-spondent's employeeswith respectto these changes, Re-spondent violated Section 8(a)(1) and(5) of the Act.10.The aforesaidunfair labor practices affect com-merce within the meaning of Section2(6) and (7) of theAct.THE REMEDYIt having been foundthatRespondent has engaged incertain unfairlabor practices,I shall recommend that itcease and desisttherefromand take certain affirmativeaction designed to effectuate the policiesof the Act.Having foundthatRespondent violated Section 8(a)(5)and (1) of the Actby refusing to recognize and bargainwith the Union afterMarch 8,1983, I shall recommendthatRespondent be ordered to recognize and bargainwith the Unionupon request.Respondentwill be ordered to furnish the Union withthe information it requested in its March 8,1983 letter183even though it is already concluded herein that Respond-ent is the successor of the Joint Venture.Itwould contradict the purposes of the Act if the in-volved employees were penalized by an order that on itsface might seem to require Respondent to withdraw thehourly rate increased and the incentive cash bonussystem.Accordingly,enforcement of the order shall bewithout prejudice to the increased hourly rate and theincentive cash bonus system.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edEOORDERThe Respondent,Cal-Am Partnersd/b/aAmscotCoal, Hazelton,Pennsylvania,its officers,agents, succes-sors, and assigns, shall1.Cease and desist from(a)Refusing to recognize and bargaincollectively ingood faith concerning rates of pay,wages, hours, andother terms and conditions of employmentwith UnitedMine Workersof America, District 25as the exclusivecollective-bargaining representative of employees de-scribed below:All production and maintenance employees of Cal-Am Partners d/b/a Amscot Coal at its preparationplant in Luzerne County Pennsylvania,1-1/2 milesnorth of Hazelton,Pa. off Route 309; excluding alloffice clericals,professional employees,guards andsupervisors as defined in the National Labor Rela-tions Act.(b)Refusing to bargaincollectivelywith the UnitedMine Workersof Americaby refusing to furnish it withthe information requestedby itin its letterof March 8,1983,to Respondent.(c)Changing hourlyrates and implementing an incen-tivecash bonus system withoutpriornotice tothe Unionand withoutaffordingthe Union an opportunityto nego-tiate and bargain as the exclusive representative of theemployeesin the above-describedunitwith respect tothese changes.(d) In anylike orrelated manner interferingwith, re-straining,or coercing employees in the exercise of therightsguaranteedthem by Section 7 of the Act.2.Take thefollowing affirmative action necessary toeffectuatethe purposesof the Act.(a)On request,bargaincollectively with Cal-Am Part-nersd/b/a Amscot Coal as theexclusive representativeof all employees in the unitdescribed above and, if anunderstanding is reached,embodyit in a signed agree-ment.(b) Postat itsplant in Luzerne County,Pennsylvnia,copies ofthe attached notice marked"Appendix."2 t20 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.21 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-Continued 184DECISIONSOF NATIONALLABOR RELATIONS BOARDCopies of the notice,on formsprovided by theRegionalDirectorforRegion4,afterbeing signedby the Re-spondent's authorized representative,shall beposted bythe Respondentimmediatelyupon receipt andmaintainedalLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."for 60 consecutivedays in conspicuous places includingallplaceswherenotices to employees are customarilyposted.Reasonable steps shall be takenby the Respond-ent to ensurethat thenotices are not altered,defaced, orcovered by any othermaterial(c)Notifythe Regional Director in writing within 20daysfrom the dateof this Orderwhat steps the Re-spondent has takento comply.